DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/2/2022 has been entered.
 
3.         Claims 1, 8-16, 19-23 are pending in this amended application.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.        Claims 1, 8-9, 12, 14, 16, 19-21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumahashi, US Pub 2019/0050695.
As to claim 1 [independent], Kumahashi teaches an image forming apparatus comprising [fig. 1, element 101; abstract, 0019]:
            a controller [fig. 2, element 210; 0020] including a processor [fig. 2, element 211; 0020], the controller configured to [fig. 2, element 210; 0020]:
            display [fig. 2, element 240; 0020], according to an attachment of an external storage device in a situation that no sheet is set to a sheet tray (figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5). This implies that the no document/sheet is set on a sheet tray to perform scan or copy process), a selection screen, wherein the selection screen includes an object for receiving a user instruction for selecting a function [figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5)]; and
            display a setting screen for setting values to be used for executing a job of the function according to the user instruction for selecting the function [figs. 4-6, element 401 & fig. 8; 0043-0047, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5) and after selecting desire print settings to print the selected document (see fig. 6)]; and
            execute the job based on the values set via the setting screen [figs. 4-6, element 401 & fig. 8; 0043-0047, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5) and after selecting desire print settings to print the selected document (see fig. 6)],
            wherein the controller displays the setting screen without the user instruction for selecting the function according to the attachment of an external storage device in a situation that no one or more sheets are set to the sheet tray [figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4), then the controller 210 automatically displays (without user’s instruction), the screen 500 to select displayed document acquired from the USB memory, when the USB memory is attached to the printer 101 (see fig. 5). This implies that the no document/sheet is set on a sheet tray to perform scan or copy process].

            As to claim 8 [dependent from claim 1], Kumahashi teaches wherein the function is a scan function for reading one or more sheets set to the sheet tray [figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 having plurality of functions to be selected, and on which user has/can be selected one of the object other than the USB memory print function, and in a case of scan or copy object is selected, then the printer 101 would scan the one or more documents or sheets set on the sheet feed tray].

            As to claim 9 [dependent from claim 1], Kumahashi teaches wherein the function is a print function for printing an image on a sheet set to the sheet tray [figs. 4-6, element 401 & fig. 8; 0043-0047, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5) and after selecting desire print settings to print the selected document (see fig. 6), the printer 101 prints image of the selected document on sheet set in sheet feed tray (see para., 0059)].

             As to claims 12, 14 [independent], However, the independent claims 12, 14 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 12, 14 would be rejected based on same rationale as applied to the independent claim 1.

As to claim 16 [dependent from claim 1], Kumahashi teaches wherein the controller is further configured to [fig. 2, element 210; 0020]:
             displays the setting screen [figs. 4-6; 0043-0047  Kumahashi teaches that the figs. 4-6 representing the displayed screens of the display 240 which is displaying screens for the use functions such as for scan, print, copy & USB memory print etc.] in a case that one or more sheets are set to the sheet tray [figs. 4-6, element 401 & fig. 8; 0043-0047, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5) and after selecting desire print settings to print the selected document (see fig. 6), the printer 101 prints image of the selected document on sheet set in sheet feed tray (see para., 0059)].

             As to claim 19 [dependent from claim 1], Kumahashi teaches wherein the function selection screen is to be used for selecting a function from among a plurality of functions related to the attached memory device [figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 having plurality of functions to be selected, and on which user has selected one of the object indicating the function 401 which is USB memory print function (see fig. 4), when the USB memory is attached to the printer 101 (see fig. 5 & fig. 8, steps 804, 806)].  

As to claim 20 [dependent from claim 1], Kumahashi teaches wherein the sheet tray is an original tray to be used for setting one or more originals to be read by a scanner [figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 having plurality of functions to be selected, and on which user has/can be selected one of the object other than the USB memory print function, and in a case of scan or copy object is selected, then the printer 101 would scan the one or more documents or sheets set on the sheet feed tray].  

              As to claim 21 [dependent from claim 1], Kumahashi teaches wherein the sheet tray is to be used for setting a sheet on which an image is printed [figs. 4-6, element 401 & fig. 8; 0043-0047, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 on which user has selected the object indicating the function 401 which is USB memory print function (see fig. 4) and instructed the printer 101 to print selected document when the USB memory is attached to the printer 101 (see fig. 5) and after selecting desire print settings to print the selected document (see fig. 6), the printer 101 prints image of the selected document on sheet set in sheet feed tray (see para., 0059)].  

              As to claim 23 [dependent from claim 1], Kumahashi teaches wherein the setting screen includes another object for instructing a start of the job [figs. 4-5, element 401 & fig. 8; 0043-0045, 0051-0059  Kumahashi teaches that the display 240 has displayed the selection screen 400 having plurality of functions to be selected, and on which user has/can be selected one of the object other than the USB memory print function, and in a case of scan or copy object is selected, then the printer 101 would scan the one or more documents or sheets set on the sheet feed tray].
  
Allowable Subject Matter
6.         Claims 10-11, 13, 15, 22 are allowed.

7.          The following is an examiner’s statement of reasons for allowance: 
              The dependent claim 10 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “display a function restriction setting screen that enables setting of restricting use of at least one of a first function and a second function that use an external storage device connected; display, in a case where use of one of the first function and the second function is restricted based on the setting on the function restriction setting screen, a setting screen concerning a function of which use is not restricted based on the setting on the function restriction setting screen”, in combination with all other limitations as claimed.
             The other independent claims 13, 15 recite essentially the same subject matters as claim 10 and are therefore allowable for at least same reasons.
Response to Arguments
8.          Applicant’s arguments with respect to claims 1, 8-16, 19-23 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARIS SABAH/Examiner, Art Unit 2674